TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00252-CV



                                    In re Wendi Mae Davidson



                   ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                             MEMORANDUM OPINION


                Wendi Mae Davidson petitions for a writ of mandamus directing the Tom Green

County district clerk to file Davidson’s petition to modify the parent-child relationship and related

motions. A court of appeals has no jurisdiction to issue a writ of mandamus against a district clerk

unless necessary to enforce its jurisdiction. Tex. Gov’t Code Ann. § 22.221(a) (West 2004);

In re Washington, 7 S.W.3d 181, 182 Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).

Issuance of citation does not implicate this Court’s jurisdiction. It does implicate the jurisdiction of

the district court, and Davidson may seek relief in that court. See Tex. Gov’t Code Ann. § 24.011

(West 2004). The petition for writ of mandamus is denied.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: May 26, 2010